Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Tseng et al. (U.S. Patent Publication No. 2020/0151800)
Becker et al. (U.S. Patent Publication No U.S. 2018/0025445)
Hansen et al. (U.S. Patent Publication No. 2017/0108348).

The prior art does not disclose at least the following limitations:
A system for ordering goods via a vehicle, the system comprising: 
a location sensor configured to detect a current location of the vehicle; 
an input device configured to receive user input corresponding to a first desired consumable order corresponding to a first desired consumable from a first point of sale;
a network access device configured to transmit and receive data from a remote device; and 
an electronic control unit (ECU) coupled to the location sensor, the input device, and the network access device, and configured to:
determine or predict a first wait time between ordering the first desired consumable order and a corresponding first desired consumable being available for pickup at the first point of sale,
determine or predict a first route time corresponding to an amount of time for the vehicle to travel from the current location of the vehicle to the first point of sale,
determine or predict a second wait time corresponding to a second desired consumable order that is similar to the first desired consumable order at a second point of sale,
determine or predict a second route time corresponding to an amount of time for the vehicle to travel from the current location of the vehicle to the second point of sale,
receive or determine a selection of the first point of sale or the second point of sale, and 
control the network access device to transmit the first desired consumable order to the first point of sale or transmit the second desired consumable order to the second point of sale based on the selection when at least one of the first wait time is within a predetermined amount of time of the first route time or the second wait time is within a predetermined amount of time of the second route time.

None of the prior art of record remedies the deficiencies found in Tseng, Becker and Hansen.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687